Citation Nr: 1107739	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  06-35 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUES
 
1.  Entitlement to service connection for bilateral knee 
disabilities.
 
2.  Entitlement to service connection for bilateral wrist 
disabilities.
 
3.  Entitlement to service connection for bilateral shoulder 
disabilities.
 
4.  Entitlement to service connection for a neck disability.
 
5.  Entitlement to service connection for a lower back 
disability.  
 
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The appellant is a Veteran who served on active duty from 
November 1966 to July 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In January 2010, the Veteran appeared before the undersigned 
Veterans Law Judge for a Travel Board hearing.  A transcript of 
that hearing is of record.
 
 
FINDINGS OF FACT
 
1.  A bilateral knee disability is not etiologically related to 
service.
 
2.  A bilateral wrist disability is not etiologically related to 
service.
 
3.  A bilateral shoulder disability is not etiologically related 
to service.  
 
4.  A neck disability is not etiologically related to service.
 
5.  A lower back disability is not found etiologically related to 
service.

CONCLUSIONS OF LAW
 
1.  A bilateral knee disability was not incurred in or aggravated 
by service, and arthritis of the knees may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).
 
2.  A bilateral wrist disability was not incurred in or 
aggravated by service, and arthritis of the wrists may not be 
presumed to have been so incurred.  .  38 U.S.C.A. §§ 1110, 1154, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.
 
3.  A bilateral shoulder disability was not incurred in or 
aggravated by service, and arthritis of the shoulders may not be 
presumed to have been so incurred.  .  38 U.S.C.A. §§ 1110, 1154, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.
 
4.  A neck disability was not incurred in or aggravated by 
service, and arthritis of the neck may not be presumed to have 
been so incurred.  .  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.
 
5.  A lower back disability was not incurred in or aggravated by 
service, and arthritis of the spine may not be presumed to have 
been so incurred.    38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in pre-rating correspondence dated March 
2005 of the information and evidence needed to substantiate and 
complete his claims.  Information regarding how disability 
evaluations and effective dates are assigned was provided in 
March 2006.  The claim was readjudicated in an August 2006 
statement of the case.  Thus, any timing error as to notice was 
cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).
 
These matters were most recently before the Board in April 2010, 
when the case was remanded.  The purpose of the remand was to 
obtain a VA examination, as well as any outstanding private 
and/or VA treatment records.  All of the actions sought by the 
Board appear to have been substantially completed as directed.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  
Subsequently, a supplemental statement of the case (SSOC) was 
issued in September 2010, which denied confirmed and continued 
the previous denial.  
 
In September and December 2010, the Veteran submitted statements 
noting that he had submitted a release for early 2010 x-rays 
taken at the private facility The College Station Medical 
Center.  The Veteran additionally stated that he sent a copy of 
the report through the VA clinic in College Station, and mailed a 
copy of the report and a compact disc of the x-rays to "the 
records department."  He noted, however, that when he was 
examined in August 2010, the VA examiner stated that no such 
records were in the claims file.  The appellant requested that 
these x-rays be considered for review.  
 
The Board acknowledges that the x-rays and compact disc in 
question do not appear to have been associated with the Veteran's 
claims file.  Nevertheless, a remand to retrieve such records 
would be fruitless and a decision may be made without such 
records without prejudice to the Veteran.  Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (Additional burdens need not be imposed 
on VA if no benefit will go to the claimant.).  In this case, the 
missing records in question would show the current nature and 
severity of the disorders in question.  No evidence has been 
presented, however, suggesting that the records would disclose 
their etiology.  Thus, as the final outcome of the claims turns 
not on whether the Veteran presently has knee, wrist, shoulder, 
neck and low back disabilities, but rather whether or not these 
disabilities are related to service, the missing evidence would 
not change the decision.  They would only further prove that the 
Veteran has orthopedic disorders, a point that is not in 
contention.  
 
Thus, VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, providing VA examinations.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 38 C.F.R. § 3.159(c).
 
Governing Laws and Regulations
 
Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also 
be warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
 
Service connection can be granted for certain diseases, including 
arthritis, if manifest to a compensable degree within one year of 
separation from active service.  Such diseases shall be presumed 
to have been incurred in service even though there is no evidence 
of disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  
 
In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau,  492 F.3d 
at 1377.  In fact, competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also 
Buchanan, 451 F .3d at 1337; Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept 14, 2009). 
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  
 
Factual Background
 
The Veteran's service treatment records are silent as to any 
complaints of or treatment for knee, wrist, shoulder, neck or 
lower back disabilities.  The Veteran's July 1969 separation 
examination report revealed normal upper extremities, normal 
lower extremities and a normal spine.  In his July 1969 report of 
medical history for separation the Veteran reported that his 
health was "good,"  He denied having arthritis; a bone, joint 
or other deformity, painful or trick shoulders, recurrent back 
pain, as well as trick or locked knees.   He did report breaking 
his collar bone at the age of four.
 
In a January 2006 statement, G.N., a service comrade, stated that 
he recalled a helicopter incident in which the Veteran's squad 
was tossed about inside a helicopter.  He noted that they all had 
heavy gear on when this took place.  G.N. stated that he believed 
everyone suffered from bruises, bumps or sore backs but that they 
rarely complained.
 
In a March 2006 statement in support of his claim, the Veteran 
described the circumstances that he believed resulted in his 
disorders.  He reported that in September 1968 he was on a 
helicopter which was about to land when it came under enemy fire 
and lifted up.  This lurching movement caused the appellant to 
lose his balance and land on his wrists and knees.  The Veteran 
further explained that his back hurt due to the fact that he was 
wearing an 80 pound pack, and was thrown down.  He stated that 
his neck was injured as a result of whip lash with a helmet on.  
The appellant added that on several occasions after that he 
carried heavy material and ammunition.  He also noted that four 
months he slept on bare ground, cement, wood shelves, cots and 
air mattresses which he believed aggravated his joint 
conditions.  He reported asking the medic about his joint and 
neck problems but was told that these were probably just strains.  
He was given Aspirin.  He reported that the medic offered to send 
him to the hospital but that he refused as his pain seemed to be 
only a nuisance at the time.  
 
In September 2006, the Veteran submitted an article entitled 
"Car Crashes Can Lead to Neck Problems Later" which discussed 
the relation between car accidents and cervical spondylosis found 
later on.  
 
A February 2007 VA medical center treatment note reported that 
the Veteran was found to have arthritis and would be medicated 
for the condition.  In a January 2007 statement to a fellow 
soldier, the Veteran recounted his experience on September 1968 
where he was "tossed around" in a helicopter.  
 
In January 2010, the Veteran testified before the undersigned.  
During his hearing, the Veteran explained how he became injured 
during service.  He stated that he had experienced pain since 
service which had become progressively worse.  See Hearing 
Transcript p. 12.  He additionally stated that he did not seek 
treatment for this until college in 1970, but those records had 
been destroyed.  See Hearing Transcript p. 15.  
 
The Veteran's claims file includes a February 2010 treatment 
record from Dr. R.S.  In the report, it is noted that the Veteran 
had generalized osteoarthritis of the wrists, knees, and lumbar 
spine.  Dr. R.S. additionally stated that "there could be at 
least a 50/50 chance that the helicopter incident in the military 
incident is linked to [the Veteran's] current condition."
 
In August 2010, the Veteran was afforded a VA joint and spine 
examination.  In his report, the VA examiner noted that he had 
reviewed the Veteran's claims file and medical records to include 
the report of Dr. R.S.  It was noted that the Veteran attributed 
his shoulder, wrist, knee, neck and low back condition to a hard 
landing in a helicopter in Vietnam.  The Veteran described his 
shoulder pain as intermittent with remissions.  The Veteran 
explained that he had bilateral wrist pain with intermittent 
episodes of pain with numbness at times.  The Veteran stated that 
he experienced constant bilateral knee pain which was worse in 
the left at the time of examination, but was worse in the right 
knee the year prior.  
 
Regarding the Veteran's neck and lower back, the Veteran reported 
that since his helicopter accident he had experienced pain in 
this neck that had increased over the years.  The Veteran stated 
that he had pain over the prior fifteen years in his upper back 
between his shoulder blades.  The Veteran stated that he had low 
back pain which began during the helicopter incident and that 
fifteen years ago his symptoms increased. 
 
After his physical examination and a review of the Veteran's 
medical records, the examiner opined that the Veteran's present 
neck, shoulder, wrist, knee and lumbar spine disorders were less 
likely as not the result of service to include an in-service 
helicopter accident.  In reaching that opinion, the examiner 
noted that the Veteran made no reports of any pain in the neck, 
back or joints upon leaving service.  The examiner also noted 
that when the Veteran began to receive care from the VA medical 
center there were no complaints of neck, back or joint problems.  
The examiner opined that while it was possible for a trauma to 
cause degenerative changes over time, it seemed more likely that 
the Veteran's neck back and joint complaints were most likely 
related to normal aging changes, especially in light of the fact 
that the Veteran's complaints were all bilateral and involved 
both the neck and low back.  
 
Analysis
 
In this case, for the reasons stated below, the Board finds that 
the preponderance of the evidence is against the Veteran's claims 
for service connection.  

In this regard, the Board acknowledges that the appellant is a 
combat veteran.  The Board has no expectation that the Veteran, 
while in serving in combat, sought medical care for every ache 
and pain that he was experiencing.  Indeed, such action would 
violate the warrior ethos that exists amongst men who are serve 
in combat.  Moreover, it is well to observe that under 38 
U.S.C.A. § 1154(b), combat veterans are entitled to certain 
presumptions.  

In this respect, in Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996), the United States Court of Appeals for the Federal 
Circuit articulated a three-step sequential analysis to be 
reviewed when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b).  Initially, VA must 
determine whether the veteran has proffered "satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the alleged 
injury or disease was incurred in service, then the veteran has 
produced "satisfactory evidence" to satisfy the first step under 
the statute.  This determination requires the credibility of the 
veteran's evidence to be judged standing alone and not weighed 
against contrary evidence.
 
In Caluza v. Brown, 7 Vet.App. 498, 510-11 (1995), the United 
States Court of Veterans Appeals found that, in determining 
whether documents submitted by a veteran constitute 
"satisfactory" evidence under 38 U.S.C.A. § 1154(b), VA may 
properly consider "internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran."
 
VA must then determine if the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service," again without weighing the veteran's evidence with 
contrary evidence.  Collette, 82 F.3d at 392- 93.  If these two 
inquiries are met, VA "shall accept" the veteran's evidence as 
sufficient proof of service connection, even if no official 
record of such incurrence exists.  At this point, a factual 
presumption arises that the alleged injury or disease is service-
connected.  Id.
 
It is under the third Collette step under that VA is to weigh 
evidence contrary to that which established the presumption of 
service connection.  If VA meets its burden of presenting clear 
and convincing evidence to the contrary, the presumption of 
service connection is then rebutted. 
 
In this regard, the Board first finds that the appellant's 
contention that he injured his knees, wrists, shoulders, neck and 
back while serving in combat, to include airmobile operations, to 
be entirely credible.  Second, without weighing any contrary 
evidence, the Board finds that the appellant's statements in this 
regard are consistent with the circumstances, conditions, and 
hardships of combat service.  As such, after considering the 
first two steps under the Board finds a presumption of 
entitlement to service connection has been presented.   
 
The Board, however, finds that there is clear and convincing 
evidence rebutting the presumption of service connection.  In 
this regard, when the appellant was examined at separation from 
active duty not only was he no longer serving in a combat zone, 
he was stationed in the Continental United States.  Hence, at 
separation the appellant was not facing circumstances, conditions 
or hardships that are consistent with combat service.  Secondly, 
in July 1969, the appellant specifically denied having arthritis; 
a bone, joint or other deformity, painful or trick shoulders, 
recurrent back pain, as well as trick or locked knees.  In fact, 
he described his health as good.  Thirdly, when the appellant was 
seen for a VA examination in August 2010, the examiner 
specifically found that there was no relationship between the 
appellant's claimed disorders and service.  Finally, the 
appellant has offered no competent evidence linking to claimed 
disorders to service other than evidence that is speculative in 
nature.  These factors, when coupled with the fact that it was 
more than thirty years before the appellant reported any 
pertinent complaint to a clinician lead the Board to conclude 
that the totality of the evidence clearly and convincingly rebuts 
the presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (A lapse of so many years between his 
separation from service and the first manifestation of 
this claimed disorder is a factor for consideration in deciding 
his service-connection claim.)  As such, the benefit sought of 
appeal must be denied.

In reaching this decision the Board acknowledges that the Veteran 
has been diagnosed with osteoarthritis, and that he recalls a 
health care provider telling him while in college that his 
arthritis was related to service.  There is, however, no 
competent evidence showing that he suffered from compensably 
disabling arthritis within a year of his separation from active 
duty.  Moreover, any current recollection by the Veteran of what 
a doctor may have told him while in college in the 1970's is not 
competent evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (A lay person's account of what a physician purportedly 
said, filtered as it is through a lay person's sensibilities, is 
not competent medical evidence.)  

With regard to the Veteran's own contentions that his service is 
the cause of his present neck, back and joint disorders, he is 
competent to report on that which he has personal knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Indeed, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a 
lay person can speak as to etiology in some limited circumstances 
in which nexus is obvious merely through lay observation, such as 
a fall leading to a broken leg.  Here, while the Veteran is 
competent to testify that he experienced neck, back and joint 
pain since service the question of etiology of the diagnosed 
osteoarthritis goes beyond a simple and immediately observable 
cause-and-effect relationship.  As such, the appellant as a lay 
person is not competent to render an opinion of etiology of his 
disorders.  
 
The Board further notes that the Veteran's credibility must be 
assigned slightly less weight due to some inconsistency in his 
statements.  In this regard, the Veteran's statement as to 
whether or not he was treated after his described helicopter 
incident has varied.  In March 2006 the Veteran stated that he 
did seek treatment and advice from a medic, but in January 2010 
that he did not seek any treatment during service.  In 
determining the weight to be assigned to evidence, credibility 
can be affected by inconsistent statements.  Caluza v. Brown, 7 
Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 
(Fed. Cir. 1996).  
 
Further, while the Veteran presently has claimed that he 
experienced pain during service, his service treatment records 
make no note whatsoever as to any complaints of or treatment for 
neck, back or joint pain.  The Veteran's July 1969 separation 
examination report noted no pertinent disorders, and as noted, 
the appellant himself reported that his present state of health 
was "good."  Again, at separation the Veteran specifically 
denied having arthritis, bone joint or other deformities, a 
painful or trick shoulder, a trick or locked knee or recurrent 
back pain.  The separation examination and history reports were 
recorded during the Veteran's service.  The Board affords the 
service treatment records more probative weight than the 
appellant's later claims about the state of his health during 
service as they were recorded closer in time to the his service.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence can have greater probative value than history as 
reported by the Veteran).  
 
The Board acknowledges that the evidence contains an opinion from 
private physician Dr. R.S. which stated that there "could be" 
at least a 50/50 chance that the described helicopter incident 
was linked to his conditions, and an article noting that 
orthopedic conditions may be found long after an initial injury.
 
With respect to the article submitted by the Veteran, medical 
articles or treatises can provide important support when combined 
with an opinion of a medical professional if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion. 
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The 
article submitted by the Veteran was not, however, accompanied by 
an opinion by a medical expert linking any claimed disorder to 
the appellant's service.  Thus, the article submitted by the 
Veteran is insufficient to establish the required medical nexus 
opinion for causation.
 
Pertaining to the medical opinions which specifically relate to 
the Veteran, the record contains two medical opinions with 
different conclusions.  As noted, Dr. R.S. stated that there 
"could be" more than a 50 percent chance that the Veteran's 
disorders were related to service and the VA examiner stated that 
"there was" less than a 50 percent chance that his disorders 
were related to service.  
 
The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The Board finds that the August 2010 examiner's 
opinion that it was less likely than not that the Veteran's neck, 
back and joint disorders were due to service to be of greater 
weight than the opinion of Dr. R.S. 

First, the VA examiner determined that it was less likely than 
not that the s disorders were due to service after a review of 
the Veteran's service treatment records, his VA medical records 
and the February 2010 report of Dr. R.S.  In contrast, there is 
no indication in Dr. R.S.'s report that anything beyond x-rays, a 
physical examination and the Veteran's self reported assertions 
were considered in making his opinion.  Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of the 
opinion); but see also Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed).
 
Further, Dr. R.S.'s opinion stated that the Veteran's disorders 
"could be" at least fifty percent as likely to have been caused 
by his service.  Medical opinions expressed in speculative 
language ["could have caused", etc.] do not provide the degree 
of certainty required for medical nexus evidence.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  Dr. R.S. additionally provided no support for her 
findings.  
 
In contrast, the August 2010 VA examiner, having reviewed the 
service treatment records, the opinion of Dr. R.S. and the 
private and VA treatment records, concluded that the Veteran's 
service was not related to his present disorders.  The VA 
examiner specifically stated that given the facts that service 
records were silent as to any complaints of a disorder and that 
the Veteran's condition appeared to be evenly distributed, it was 
unlikely that his service was the cause of the conditions, and 
that it was more likely that the appellant's arthritis was age-
related.  
 
Given that the VA examiner reviewed the Veteran's claims file and 
provided a rationale for the findings offered, the Board affords 
greater weight to that opinion.
 
As the evidence in favor of a finding that the Veteran's present 
disorders are related to his service is outweighed by the 
evidence against such a finding, the claims for service 
connection must be denied.
 
In reaching these decisions the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER
 
Entitlement to service connection for bilateral knee disabilities 
is denied.
 
Entitlement to service connection for bilateral wrist 
disabilities is denied.
 
Entitlement to service connection of bilateral shoulder 
disabilities is denied.
 
Entitlement to service connection for a neck disability is 
denied.
 
Entitlement to service connection for a lower back disability is 
denied.  
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


